Court of Claims jurisdiction; tort claims. — On December 7,1973 the court issued the following order:
Before Davis, Judge, Presiding, Skelton and Nichols, Judges.
*725These cases come before the court on defendant’s motions to dismiss the petitions and in Nos. 212-73 and 227-73 plaintiffs’ cross-motions for judgment upon grounds of fraud by the government. Upon consideration thereof, together with such responses as have been filed thereto, without oral argument, it appears that the plaintiffs allege and complain that a United States District Judge has failed or refused to act upon civil rights complaints or denied such complaints wrongfully, and in No. 227-73 that he refused to hear or let plaintiff file a class action “complaining about various violations of the Constitution and the laws of the United States of America.” In addition to money damages plaintiffs seek injunctive and declaratory relief. The court concludes that if any claim for relief at all is stated in the petitions, it is in the nature of a tort and that this court is without jurisdiction of such a claim. See Basso v. United States, 239 U.S. 602, 606-07 (1916); Hacker v. United States, 124 Ct. Cl. 261, 265, 109 F. Supp. 392, 394 — 95 (1953); and Byers v. United States, 121 Ct. Cl. 40 (1951), cert denied, 343 U.S. 909 (1952). In any event, no proper claim can be grounded on the judicial action of the District Judge. See Boulware v. Parker, 457 F. 2d 450, 452 (C.A. 3, 1972). Further, this court has no power to issue a declaratory judgment or to grant an injunction such as plaintiffs seek.
it is THEREFORE ordered that plaintiffs’ motions for judgment in Nos. 212-73 and 227-73 are denied, that defendant’s motions to dismiss in all of the above-entitled cases are granted and the petitions are dismissed. (See also the orders entered this date in No. 184 — 73 Donald A. Conlon v. United States, No. 187-73 Delbert D. Loddy v. United States and related cases.)